EXHIBIT 10.1

 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of August 18, 2006 (this “Agreement”), by and
among Applied Medical Devices, Inc., a Colorado Corporation (the “Company”), the
persons listed on Schedule A to this Agreement (each a “Seller” and
collectively, the “Sellers”) and the persons listed on Schedule B to this
Agreement (each a “Purchaser” and collectively, the “Purchasers”). The Company,
each Seller and each Purchaser are referred to herein as a “Party” and
collectively, as the “Parties”.
 
BACKGROUND


The Sellers are the owners of 205,698,790 shares of common stock of the Company
and collectively desire to sell the number of shares of said stock set forth
opposite their names on Schedule A (the “Seller Shares”). The Seller Shares
represent approximately 55% of the issued and outstanding capital stock of the
Company as of the date hereof calculated on a fully-diluted basis. The
Purchasers desire to purchase all of the Seller Shares by purchasing the number
of Seller Shares set forth opposite his name on Schedule B.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, the Sellers and the Purchasers hereby
agree as follows:
 
1.     Purchase and Sale.
 
Each Seller shall sell, transfer, convey and deliver unto the Purchasers the
number of Seller Shares set forth opposite each such Seller’s name on Schedule A
to this Agreement, and each Purchaser shall acquire and purchase from the
Sellers the Seller Shares set forth opposite each such Purchaser’s name on
Schedule B to this Agreement.
 
2.     Purchase Price.
 
(a) General. The purchase price (the “Purchase Price”) for the Seller Shares, in
the aggregate, is Seven Hundred Thousand Dollars ($700,000) payable as specified
in this Section 2 subject to the other terms and conditions of this Agreement.
 
(b) Cash Deposit. Pursuant to a Letter of Intent entered into among the Parties,
dated July 27, 2006 (the “Letter of Intent”), the Purchasers made a cash deposit
into escrow in the amount of One Hundred Thousand Dollars ($100,000) (the “Cash
Deposit”). This Cash Deposit shall be fully credited against the Purchase Price
at the Closing.
 
(c) Payment at Closing. At the Closing, the Purchasers shall pay to the Sellers
Six Hundred Thousand Dollars ($600,000), which together with the Cash Deposit,
shall be payable in the amounts set forth in Schedule A and Schedule B and
allocated as set forth therein.
 
(d) Company Assets and Liabilities at the Closing.. The Purchase Price is based
upon the assumption that there will be exactly $170,000 cash in the Company’s
account at the Closing free and clear of any liabilities or claims of any
description. The Purchase price shall be increased by the amount of any cash or
cash equivalents on the Company’s balance sheet as of the Closing Date in excess
of $170,000 and reduced by the amount of any outstanding liabilities (direct or
contingent) on the Company’s balance sheet as of the Closing Date.
 

--------------------------------------------------------------------------------


 
3.     The Closing.
 
(a) General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than August 15, 2006 or such other
date as the Purchasers and the Sellers may mutually determine (the “Closing
Date”), which date shall be not later than five days following Purchaser’s
satisfactory completion of due diligence pursuant to Section 8, below.
 
(b) Delivery of Certificates in Escrow. Concurrent with the execution of the
LOI, each Seller delivered certificates (the “Certificates”) evidencing all of
the Seller Shares held by such Seller to Thelen Reid & Priest LLP (“Law Firm”).
The Law Firm shall hold such Certificates in escrow pursuant to the Escrow
Agreement (the “Escrow Agreement”), which is attached as Exhibit A that was
entered into on August __, 2006 by the Law Firm, the Seller Representative (as
defined below) and the Purchaser Representative. Pursuant to the Escrow
Agreement, the Certificates will be held in escrow until the Closing at which
time the Law Firm shall deliver the Certificates to the Purchasers against
delivery to the Sellers of the Purchase Price.
 
(c) Deliveries at the Closing. At the Closing: (i) the Sellers shall deliver to
the Purchasers the various certificates, instruments, and documents referred to
in Section 12(a) below, (ii) the Purchasers shall deliver to the Sellers the
various certificates, instruments, and documents referred to in Section 12(b)
below, (iii) the Sellers shall deliver to the Purchasers the Certificates,
endorsed in blank or accompanied by duly executed assignment documents and
including a Medallion Guarantee, including delivery by releasing the
Certificates from escrow and (iv) the Purchasers shall deliver to the Sellers
the Purchase Price.
 
4.     Appointment of Seller and Purchaser Representatives.
 
(a) Appointment of Seller Representatives. The Sellers hereby irrevocably
constitute and appoint, effective as of the date hereof, Gregory Pusey and
Jeffrey McGonegal, each with the authority to act alone without the
other (together with their permitted successors, the “Seller Representative”),
as their true and lawful agent and attorney-in-fact to enter into any agreement
in connection with the transactions contemplated by this Agreement and any
transactions contemplated by the Escrow Agreement, to perform on behalf of the
Sellers any obligations or undertakings thereunder, to exercise all or any of
the powers, authority and discretion conferred on the Seller Representative
under any such agreement, to waive any terms and conditions of any such
agreement, to give and receive notices on the Sellers’ behalf and to be the
Sellers’ exclusive representative with respect to any matter, suit, claim,
action or proceeding arising with respect to any transaction contemplated by any
such agreement and the Seller Representative agrees to act as, and to undertake
the duties and responsibilities of, such agent and attorney-in-fact. This power
of attorney is coupled with an interest and irrevocable. The Seller
Representative shall not be liable for any action taken or not taken by the
Seller Representative in connection with the Seller Representative’s obligations
under this Agreement as long as such actions are taken or omitted in good faith
and in the absence of willful misconduct or gross negligence. If the Seller
Representative shall be unable or unwilling to serve in such capacity, the
Seller Representative successor shall be named by those persons holding more
than fifty percent (50%) in interest of the Seller Shares.
 
2

--------------------------------------------------------------------------------


 
(b) Appointment of the Purchaser Representative. The Purchasers hereby
irrevocably constitute and appoint, effective as of the date hereof,
Fountainhead Capital Partners Limited (together with its permitted successors,
the “Purchaser Representative”), as their true and lawful agent and
attorney-in-fact to enter into any agreement in connection with the transactions
contemplated by this Agreement and any transactions contemplated by the Escrow
Agreement, to perform on behalf of the Purchasers any obligations or
undertakings thereunder, to exercise all or any of the powers, authority and
discretion conferred on it under any such agreement, to waive any terms and
conditions of any such agreement (other than the amount of the Purchase Price),
to give and receive notices on their behalf and to be their exclusive
representative with respect to any matter, suit, claim, action or proceeding
arising with respect to any transaction contemplated by any such agreement and
the Purchaser Representative agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact. This power of attorney is
coupled with an interest and irrevocable. The Purchaser Representative shall not
be liable for any action taken or not taken by it in connection with its
obligations under this Agreement as long as such actions are taken or omitted in
good faith and in the absence of willful misconduct or gross negligence. If the
Purchaser Representative shall be unable or unwilling to serve in such capacity,
its successor shall be named by those persons agreeing to acquire more than
fifty percent (50%) in interest of the Seller Shares pursuant to this Agreement.
 
5.     Representations and Warranties of the Sellers.
 
Each Seller jointly and severally represents and warrants to the Purchasers that
the statements contained in this Section 5 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 5).
 
(a) Each Seller has the power and authority to execute, deliver and perform such
Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchasers the Seller Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery any Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Sellers will violate or result in a breach of any term
or provision of any agreement to which any Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of any Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
any Seller or any properties or assets of any Seller.
 
3

--------------------------------------------------------------------------------


 
(c) This Agreement has been duly and validly executed by each Seller, and
constitutes the valid and binding obligation of each Seller and the Company,
enforceable against each Seller and the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors' rights generally or by limitations, on the availability of
equitable remedies. The Seller Representative has been duly appointed herein by
the Sellers and has complete authority to act on behalf of the Sellers in
matters relating to this Agreement and the transactions contemplated hereby
 
(d) The Seller Shares are owned beneficially and of record by each Seller in the
amounts specified on Schedule A and are validly issued and outstanding, fully
paid for and non-assessable with no personal liability attaching to the
ownership thereof. Each Seller owns the number of Seller Shares set forth
opposite such Seller’s name on Schedule A free and clear of all liens, charges,
security interests, encumbrances, claims of others, options, warrants, purchase
rights, contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchasers, the Purchasers will acquire good, valid and marketable title thereto
free and clear of all Liens. No Seller is a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). No Seller is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.
 
(e) The dates of acquisition of the Seller Shares as specified on Schedule A is
true and correct.
 
6.     Representations and Warranties of the Company.
 
(a) The Company is a corporation in good standing duly incorporated in the State
of Colorado. The Company is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Certificate of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(c) This Agreement has been duly and validly executed by the Company and
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.
 
4

--------------------------------------------------------------------------------


 
(d) The Company’s authorized capital stock, as of the date of this Agreement and
as of the Closing, consists of 750,000,000 shares of Common Stock, no par value
per share, of which 340,977,800 shares are issued and outstanding. The Company
has issued options to purchase 33,000,000 shares of the Company’s common stock
to certain option holders. All of said options shall be fully exercised prior to
the Closing. Other than the foregoing, the Company has not reserved any shares
of its Common Stock for issuance upon the exercise of options, warrants or any
other securities that are exercisable or exchangeable for, or convertible into,
Common Stock. All of the issued and outstanding shares of Common Stock are
validly issued, fully paid and non-assessable and have been issued in compliance
with applicable laws, including, without limitation, applicable federal and
state securities laws. There are no outstanding options, warrants or other
rights of any kind to acquire any additional shares of capital stock of the
Company or securities exercisable or exchangeable for, or convertible into,
capital stock of the Company, nor is the Company committed to issue any such
option, warrant, right or security. There are no agreements relating to the
voting, purchase or sale of capital stock (i) between or among the Company and
any of its stockholders, (ii) between or among any Seller and any third party,
or (iii) to the best knowledge of the Sellers between or among any of the
Company’s stockholders. The Company is not a party to any agreement granting any
stockholder of the Company the right to cause the Company to register shares of
the capital stock of the Company held by such stockholder under the Securities
Act. The stockholder list provided to the Purchasers is a current shareholder
list generated by its transfer agent, and such list accurately reflects all of
the issued and outstanding shares of the Company’s Common Stock.
 
(e) The Company does not have any restrictions in place relative to its ability
to implement any reverse split of its common stock
 
(f) As of the date hereof the Company has total Liabilities of no more than
$1,000.00, which Liabilities will be paid off at or prior to the Closing and
shall in no event become the Liability of the Purchasers or remain the
Liabilities of the Company following the Closing.
 
(g) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding which is pending or, to any Seller’s
knowledge, threatened against the Company.
 
(h) The Company has 11 market makers for its common shares and such market
makers have obtained all permits and made all filings necessary in order for
such market makers to continue as market makers of the Company.
 
5

--------------------------------------------------------------------------------


 
(i) During the period from April 30, 2003 through July 31, 2006, the Company has
filed or furnished (i) all reports, schedules, forms, statements, prospectuses
and other documents required to be filed with, or furnished to, the Securities
and Exchange Commission (the “SEC”) by the Company (all such documents, as
amended or supplemented, are referred to collectively as, the “Company SEC
Documents”) and (ii) all certifications and statements required by (x) Rule
13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350 (Section 906 of
the Sarbanes-Oxley act of 2002) with respect to any applicable Company SEC
Document (collectively, the “SOX Certifications”). The Company has made
available to the Purchasers all SOX Certifications and comment letters received
by the Company from the staff of the SEC and all responses to such comment
letters by or on behalf of the Company. Through September 30, 2003, the Company
complied in all respects with its SEC filing obligations under the Exchange Act
and the Securities Act.  Each of the audited financial statements and related
schedules and notes thereto and unaudited interim financial statements of the
Company (collectively, the “Company Financial Statements”) contained in the
Company SEC Documents (or incorporated therein by reference) were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”) (except in the case of interim unaudited
financial statements) except as noted therein, and fairly present in all
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders’ equity for the periods then
ended, subject (in the case of interim unaudited financial statements) to normal
year-end audit adjustments (the effect of which will not, individually or in the
aggregate, be adverse) and, such financial statements complied as to form as of
their respective dates in all respects with applicable rules and regulations of
the SEC. The financial statements referred to herein reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. No financial
statements of any Person not already included in such financial statements are
required by GAAP to be included in the consolidated financial statements of the
Company.  As of their respective dates, each the Company SEC Document was
prepared in accordance with and complied with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations
thereunder, and the Company SEC Documents (including all financial statements
included therein and all exhibits and schedules thereto and all documents
incorporated by reference therein) did not, as of the date of effectiveness in
the case of a registration statement, the date of mailing in the case of a proxy
or information statement and the date of filing in the case of other the Company
SEC Documents, contain any untrue statement of a fact or omit to state a fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Neither the Company nor, to the Company’s knowledge, any of its officers has
received notice from the SEC or any other governmental authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of the SOX Certifications.
 
(j) Except for tax returns relating to the fiscal year ended April 30, 2006,
which tax returns are currently on extension, the Company has properly and
timely filed all federal, state and local tax returns and has paid all taxes,
assessments and penalties due and payable. All such tax returns were complete
and correct in all respects as filed, and no claims have been assessed with
respect to such returns. There are no present, pending, or threatened audit,
investigations, assessments or disputes as to taxes of any nature payable by the
Company or any of its subsidiaries, nor any tax liens whether existing or
inchoate on any of the assets of the Company or any of its subsidiaries, except
for current year taxes not presently due and payable. No IRS or foreign, state,
county or local tax audit is currently in progress. Neither the Company nor any
of its subsidiaries has waived the expiration of the statute of limitations with
respect to any taxes. There are no outstanding requests by the Company or any of
its Subsidiaries for any extension of time within which to file any tax return
or to pay taxes shown to be due on any tax return.
 
(k) Except for the 2005 Stock Option Plan, the Company does not have any ongoing
operations and does not employ any employees and does not maintain any other
employee benefit or stock option plans.
 
6

--------------------------------------------------------------------------------


 
(l) Except as set forth in Schedule 6(l), since April 30, 2006, there has not
been any event or condition of any character which has adversely affected, or
may be expected to adversely affect, the Company’s business or prospects,
including, but not limited to any adverse change in the condition, assets,
liabilities (existing or contingent) or business of the Company from that shown
in the financial statements of the Company included in its annual report on Form
10-KSB filed for the fiscal year ended April 30, 2006.
 
(m) The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the knowledge of any Seller, neither the Company, nor
any officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
(n) No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
7.     Representations and Warranties of the Purchasers.
 
Each Purchaser represents and warrants to the Sellers as follows:
 
(a) Each Purchaser has full power and authority to enter into this Agreement and
to carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of each Purchaser enforceable in accordance with
its terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by any Purchaser with any
of the provisions hereof will: violate, or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of Purchaser under any
of the terms, conditions or provisions of any material note, bond, indenture,
mortgage, deed or trust, license, lease, agreement or other instrument or
obligation to which he is a party or by which he or any of his properties or
assets may be bound or affected, except for such violations, conflicts, breaches
or defaults as do not have, in the aggregate, any material adverse effect; or
violate any material order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser or any of its properties or assets, except
for such violations which do not have, in the aggregate, any material adverse
effect.
 
7

--------------------------------------------------------------------------------


 
(c) Each Purchaser is acquiring the Seller Shares for its own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. Each Purchaser agrees not to sell or
otherwise transfer the Seller Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. Each Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Seller Shares.
 
(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.
 
8.     Due Diligence.
 
Prior to the Closing, the Purchasers will conduct a due diligence investigation
relative to the Company and the representations, warranties and covenants of the
Sellers and the Company. Sellers and the Company agree to provide the Purchasers
and its agents and representatives with any and all due diligence documents
reasonably requested, including but not limited to financial statements and
evidence of the Company’s good standing in all jurisdictions where it is
authorized to do business. Purchaser shall have the right, in its sole
discretion, to terminate this Agreement at any time prior to the Closing,
without any liability therefor, should it determine that any representation,
warranty or covenant of any Seller or the Company is untrue, misleading or
cannot be verified through the due diligence process or if the Purchasers
determine, in their sole discretion that the Company is unsuitable for use as a
vehicle for a reverse acquisition transaction.
 
9.     Payments at Closing; Brokers; Finders.
 
At the Closing, in addition to the payment of the Purchase Price, the Purchasers
shall make the following cash payments:
 
a) Applebaum & Zouvas--$45,000.00
 
b) Growth Direct, LLC--$35,000.00
 
Other than the foregoing, there are no other finders and no parties shall be
responsible for the payment of any finders’ fees other than as specifically set
forth herein. Other than the foregoing, neither any Seller nor the Company, nor
any of their respective directors, officers or agents on their behalf, have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or financial advisory services or other
similar payment in connection with this Agreement.
 
8

--------------------------------------------------------------------------------


 
10.     Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 12 below).
 
(b) Form 8-K Filing; Notices and Consents. Concurrent with the Closing of this
Agreement, the Company shall cause a Form 8-K to be filed with the U.S.
Securities and Exchange Commission with respect to its having entered into a
material definitive agreement. The Seller Representative will cause the Company
to give any notices to third parties, and will cause the Company to use its best
efforts to obtain any third party consents, that the Purchaser Representative
may reasonably request. Each of the Parties will (and the Sellers will cause the
Company to) give any notices to, make any filings with, and use its best efforts
to obtain any authorizations, consents, and approvals of governmental
authorities necessary in order to consummate the transactions contemplated
hereby. The parties acknowledge that SEC Rule 14f-1 under the Securities
Exchange Act requires that an information statement containing certain specified
disclosures be filed with the Securities and Exchange Commission and mailed to
the Company’s shareholders at least 10 days before any person designated by the
Purchasers can become a director of the Company. The Purchasers and the Sellers
agree to cooperate fully with the Company in the preparation and filing of such
information statement and to provide all information therefor respectively
needed from them in a timely manner, so as not to cause undue delay in the
filing of the information statement or any amendment thereto. Otherwise, neither
the Company nor any Seller is aware of any third party consent nor other filing
or notice to third parties that is necessary in respect of this Agreement. No
Costs incurred in connection with such filings, notices and consents shall
reduce the Purchase Price in any manner.
 
(c) Operation of Business. The Seller will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction except
for ministerial matters necessary to maintain the Company in good standing and
to arrange for the filing of all necessary reports required under the Securities
Exchange Act to make the Company a reporting company. Without limiting the
generality of the foregoing, the Sellers will not cause or permit the Company to
(i) declare, set aside, or pay any dividend or make any distribution with
respect to its capital stock or redeem, purchase, or otherwise acquire any of
its capital stock except as otherwise expressly specified herein, (ii) issue,
sell, or otherwise dispose of any of its capital stock, or grant any options,
warrants, preemptive or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock, (iii) make any
capital expenditures, loans, or incur any other obligations or liabilities, (iv)
enter into any agreements involving expenditures individually, or in the
aggregate, of more than $1,000 (other than agreements for professional services
which will be paid in full at or prior to the Closing), (v) enter into any
agreement or incur any other commitment or (vi) otherwise engage in any
practice, take any action, or enter into any transaction that is inconsistent
with the transactions contemplated hereby.
 
9

--------------------------------------------------------------------------------


 
(d) Preservation of Business. The Sellers will cause the Company to keep its
business and properties substantially intact.
 
(e) Notice of Developments. The Sellers will give prompt written notice to the
Purchaser Representative of any material adverse development causing a breach of
any of the representations and warranties in Section 5 above. No disclosure by
any Party pursuant to this Section 10, however, shall be deemed to amend or
supplement the disclosures contained in the Schedules hereto or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.
 
(f) Exclusivity. For so long as this Agreement has not been terminated in
accordance with its terms, none of the Sellers or the Company shall, directly or
indirectly, (i) solicit, initiate, or encourage the submission of any proposal
or offer from any person relating to the acquisition of the Seller Shares or any
capital stock or other voting securities, or any assets (including any
acquisition structured as a merger, consolidation, or share exchange) of the
Company or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any person to do or seek any of the
foregoing. None of the Sellers will vote the shares of the Company’s Common
Stock held by them in favor of any such acquisition structured as a merger,
consolidation, or share exchange. The Sellers shall notify the Purchaser
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.
 
11.     Post-Closing Covenants.  The Parties agree as follows with respect to
the period following the Closing.
 
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 13
below). The Sellers acknowledge and agree that from and after the Closing the
Purchasers will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.
 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 13 below).
 
10

--------------------------------------------------------------------------------


 
12.     Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchaser.
 
The obligation of the Purchasers to consummate the transactions to be performed
by the Purchasers in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 5 and 6 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) the Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;
 
(iii) the Company shall have procured all of the third party consents required
in order to effect the Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchasers to own
the Seller Shares and to control the Company, or (D) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(v) the Sellers shall have delivered to the Purchasers a certificate to the
effect that (A) each of the conditions specified above in Section 12(a)(i)-(iv)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities;
 
(vi) The Purchasers shall have received an opinion of counsel customary for
transactions of this type that covers, among other things, that the Seller
Shares were validly issued, are fully paid and non-assessable and were issued in
compliance with all laws, including, without limitation, applicable federal and
state securities law and that the transactions contemplated hereby are being
effected in compliance with state and federal securities laws;
 
(vii) The holders of all options to purchase shares of the Company’s Common
Stock shall have fully exercised their options to purchase such shares.
 
(viii) the Purchasers shall have received the resignations, effective as of the
tenth (10th) day following the filing by the Company of a Schedule 14f-1
information statement with the Securities and Exchange Commission, of each
director of the Company and the Purchasers shall have received the resignations,
effective as of the Closing, of each officer of the Company. The designees
specified by the Purchasers shall have been appointed as officers of the Company
and any designees of the Purchasers who may be lawfully appointed to the Board
of Directors of the Company as of the Company shall have been appointed;
 
11

--------------------------------------------------------------------------------


 
(ix) there shall not have been any occurrence, event, incident, action, failure
to act, or transaction since July 31, 2006 which has had or is reasonably likely
to cause a material adverse effect on the business, assets, properties,
financial condition, results of operations or prospects of the Company;
 
(x) the Purchasers shall have completed their business, accounting and legal due
diligence review of the Company, and the results thereof shall be satisfactory
to the Purchasers;
 
(xi) the Purchasers shall have received such pay-off letters and releases
relating to Liabilities as they shall have requested and such pay-off letters
shall be in form and substance satisfactory to the Purchasers;
 
(xii) the Purchasers shall have conducted UCC, judgment lien and tax lien
searches with respect to the Company, the results of which indicate no liens on
the assets of the Company;
 
(xiii) the Company shall have delivered its Certificate of Incorporation and
bylaws, both as amended to the Closing Date, certified by the Secretary of the
Company, resolutions adopted by the Board of Directors of the Company
authorizing this Agreement and the transactions contemplated hereby and the
Company shall have delivered to the Purchasers the Company’s original minute
book and corporate seal and all other original corporate documents and
agreements;
 
(xiv) the Company shall deliver to the Purchasers a Certificate of Good Standing
in respect of the Company issued by the Colorado Secretary of State dated no
earlier than 5 days prior to the closing.
 
(xv) the Company shall have maintained at and immediately after the Closing its
status as a company whose Common Stock is quoted on the OTB Bulletin Board; and
 
(xvi) all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Purchasers.
 
(xvii) Prior to the Closing, the Company shall cause to be prepared the
Company’s unaudited financial statements for the period through the Closing
Date, which shall be utilized by the Company in the preparation of its Form
10-QSB for the period ending July 31, 2006, to be filed with the U.S. Securities
and Exchange Commission following the Closing. The costs of preparation, review
and filing of said Form 10-QSB shall be at the sole expense of the Company and
payable by the Sellers. Allan K. Lager shall remain an officer of the Company
until the Form 10-QSB has been completed and filed with the U.S. Securities and
Exchange Commission and he agrees to execute the Form 10-QSB on behalf of the
Company, together with all SOX certifications required to be submitted therewith
and any management representation letters required in connection with the review
thereof by the Company’s auditors.
 
12

--------------------------------------------------------------------------------


 
The Purchasers may waive any condition specified in this Section 12(a) at or
prior to the Closing in writing executed by the Purchasers.


(b) Conditions to Obligation of the Seller.
 
The obligations of the Sellers to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 7 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) the Purchasers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(iv) the Purchasers shall have delivered to the Sellers a certificate to the
effect that each of the conditions specified above in Section 12(b)(i)-(iii) is
satisfied in all respects;
 
(v) all actions to be taken by the Purchasers in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Sellers.
 
The Sellers may waive any condition specified in this Section 12(b) at or prior
to the Closing in writing executed by the Seller.
 
13.     Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twenty four (24) months thereafter.
 
(b) Indemnification Provisions for Benefit of the Purchasers.
 
(i) In the event any Seller breaches (or in the event any third party alleges
facts that, if true, would mean any Seller has breached) any of its
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 13(a) above, provided that the
Purchasers make a written claim for indemnification against the Sellers within
such survival period, then the Sellers shall jointly and severally indemnify the
Purchasers from and against the entirety of any Adverse Consequences the
Purchasers may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Purchasers may suffer
after the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach).
For purposes of this Agreement, “Adverse Consequences” means all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, Liabilities, obligations, taxes,
Liens, losses, lost value, expenses, and fees, including court costs and
attorneys' fees and expenses.
 
13

--------------------------------------------------------------------------------


 
(ii) The Sellers shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers may suffer resulting from, arising out
of, relating to, in the nature of, or caused by any Liability of the Company
(whether or not accrued or otherwise disclosed) (x) for any taxes of the Company
with respect to any tax year or portion thereof ending on or before the Closing
Date (or for any Tax year beginning before and ending after the Closing Date to
the extent allocable to the portion of such period beginning before and ending
on the Closing Date) and (y) for the unpaid taxes of any Person (other than the
Company) under Section 1.1502-6 of the Regulations adopted under the Code (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
 
(iii) The Sellers shall indemnify the Purchasers from and against the entirety
of any Liabilities arising out of the ownership of the Shares prior to the
Closing.
 
(c) Indemnification Provisions for Benefit of the Seller. In the event the
Purchasers breach (or in the event any third party alleges facts that, if true,
would mean the Purchasers has breached) any of its representations, warranties,
and covenants contained herein, and, if there is an applicable survival period
pursuant to Section 13(a) above, provided that the Seller makes a written claim
for indemnification against the Purchasers within such survival period, then the
Purchasers shall indemnify the Seller from and against the entirety of any
Adverse Consequences the Seller may suffer through and after the date of the
claim for indemnification (including any Adverse Consequences the Seller may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach).
 
(d) Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 13, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
14

--------------------------------------------------------------------------------


 
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 13(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv) In the event any of the conditions in Section 13(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 13.
 
(e) Other Indemnification Provisions. The Seller hereby indemnifies the Company
against any and all claims that may be filed by a current or former officer,
director or employee of the Seller by reason of the fact that such person was a
director, officer, employee, or agent of the Company or was serving the Company
at the request of the Seller or the Company as a partner, trustee, director,
officer, employee, or agent of another entity, whether such claim is for accrued
salary, compensation, indemnification, judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).
 
15

--------------------------------------------------------------------------------


 
(f) Limitation on Indemnification. Notwithstanding any other provision of this
Section 13, the aggregate indemnification to be paid by a Party hereunder with
respect to breaches of representations and warranties hereunder shall not exceed
the Purchase Price.
 
14.     Limitation on Liability
 
(a) Maximum Liability. Notwithstanding any language to the contrary in this
Agreement, a Seller shall not be liable to the Purchasers in an aggregate amount
greater than the Seller’s pro rata share of the Purchase Price for any cause
arising out of or resulting from this Agreement.


15.  Termination.
 
(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(b) the Purchasers and the Seller may terminate this Agreement by mutual written
agreement at any time prior to the Closing;
 
(c) the Purchasers may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing if (A) the aggregate of the Company’s
Liabilities is equal to, or exceeds $1,000; (B) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect and the Purchasers has notified the Seller of
the breach, and the breach has continued without cure for a period of 2 days
after the notice of breach; (C) if the Closing shall not have occurred on or
before August 15, 2006 by reason of the failure of any condition precedent under
Section 12(a) hereof (unless the failure results primarily from the Purchasers
themselves breaching any representation, warranty, or covenant contained in this
Agreement) or (D) the Purchasers determine, in their sole discretion, that the
Company is unsuitable for use as a vehicle for a reverse acquisition
transaction; and
 
(d) the Sellers may terminate this Agreement by giving written notice to the
Purchasers at any time prior to the Closing (A) in the event the Purchasers has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Sellers have notified the Purchasers of
the breach, and the breach has continued without cure for a period of 2 days
after the notice of breach or (B) if the Closing shall not have occurred on or
before August 15, 2006, by reason of the failure of any condition precedent
under Section 12(b) hereof (unless the failure results primarily from the
Sellers themselves breaching any representation, warranty, or covenant contained
in this Agreement).
 
(e) Effect of Termination. The Seller shall in no event be permitted to
terminate this Agreement unless prior to or accompanying any notice of
termination delivered hereunder the Sellers (i) have delivered to the Purchasers
the Cash Deposit and any portion of the Purchase Price theretofore paid by the
Purchasers and (ii) have notified the Law Firm in writing that any amounts held
in escrow by it may released to the Purchasers. If the Purchasers terminate this
Agreement pursuant to this Section 14, then the Sellers shall immediately pay to
the Purchasers any portion of the Purchase Price theretofore paid by the
Purchasers and the Sellers shall immediately notify the Law Firm in writing that
any amounts held in escrow by it may released to the Purchasers. Except as
aforesaid, if this Agreement terminates pursuant to this Section 14, all rights
and obligations of the Parties hereunder shall terminate without any Liability
of any Party to any other Party, except for any Liability of a Party that is
then in breach.
 
16

--------------------------------------------------------------------------------


 
(f) Termination for Cause. In the event that the transaction would have closed
but for the failure of the other party to close, then the party at fault shall
reimburse the not at fault party for its documented reasonable legal fees and
related out-of-pocket expenses it has incurred in connection with the
transaction not to exceed a maximum of $15,000.00. The parties agree that any
damages payable on account of any breach of this Agreement shall be expressly
limited to such amount.
 
16.     Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction which is the subject to this Agreement, without the consent of the
other Parties. Neither the Sellers nor the Company shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the Purchasers; provided, however, that
the Company may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the Sellers and the Company will use
their best efforts to advise the other Parties prior to making the disclosure).
 
(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchasers and the Sellers; provided, however, that the
Purchasers may (i) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, and (ii) designate one or more of its Affiliates
to perform its obligations hereunder, but no such assignment shall operate to
release Purchasers or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
17

--------------------------------------------------------------------------------


 
(g) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to the Seller (or the Company prior to the Closing):
 
106 S. University Blvd.
#14
Denver, CO 80209
Tel: (303) 722-4008


If to the Purchasers:
 
Fountainhead Capital Partners Limited
c/o Robert L. B. Diener
122 Ocean Park Blvd.
Suite 307
Santa Monica, CA 90405
(310) 396-1691
Fax (310) 362-8887


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchasers
and the Sellers or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
18

--------------------------------------------------------------------------------


 
(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(l) Expenses. Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. The Sellers agree that
the Company has not borne or will not bear any of the Sellers’ costs and
expenses (including any of his legal fees and expenses) in connection with this
Agreement or any of the transactions contemplated hereby. Notwithstanding the
foregoing, the Company shall be permitted to pay expenses incurred by it out of
cash held by the Company so long as at least $170,000 is held by the Company at
the Closing.
 
(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchasers’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 15(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
19

--------------------------------------------------------------------------------


 
(p) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in New York County, New York, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 15(h)
above. Nothing in this Section 15(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
 
[signature pages follow]
 
 
 
 

 
20

--------------------------------------------------------------------------------




[Sellers Signature Page]


IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed this
Agreement the date first above written.
 

       
For Entities:
 
Growth Ventures, Inc., PSP&T
 
   
   
    By:   /s/ Gary McAdam  

--------------------------------------------------------------------------------

Name: Gary McAdam   Title: 


        Mathis Family Partners Ltd  
   
   
    By:   /s/ Earnest Mathis  

--------------------------------------------------------------------------------

Name: Earnest Mathis   Title: 

 

       
  For Individuals (all addresses on Schedule A):
 
 
 
   
 
      /s/ Gregory Pusey  

--------------------------------------------------------------------------------

Gregory Pusey

 
 
          /s/ Carrie Bell  

--------------------------------------------------------------------------------

Carrie Bell  

 
 
          /s/ J. Dan Bell  

--------------------------------------------------------------------------------

J. Dan Bell  

 
 
          /s/ Henry Fong  

--------------------------------------------------------------------------------

Henry Fong  

 
 
          /s/ Jeffrey G. McGonegal  

--------------------------------------------------------------------------------

Jeffrey G. McGonegal  

 
 
          /s/ Allan K. Lager  

--------------------------------------------------------------------------------

Allan K. Lager  

 
 
21

--------------------------------------------------------------------------------


 

 
 
          /s/ Warren Ehrlich  

--------------------------------------------------------------------------------

Warren Ehrlich  

 
 
          /s/ Tom Olson  

--------------------------------------------------------------------------------

Tom Olson  

 
 
          /s/ Steve Bathgate  

--------------------------------------------------------------------------------

Steve Bathgate  

 
 
          /s/ Jeff Peierls  

--------------------------------------------------------------------------------

Jeff Peierls  

 
 
          /s/ Jill Pusey  

--------------------------------------------------------------------------------

Jill Pusey  

 
 
          /s/ Bob Neider  

--------------------------------------------------------------------------------

Bob Neider  

 
 
          /s/ Tom Marinelli  

--------------------------------------------------------------------------------

Tom Marinelli  

 
 
          /s/ Jill Pusey C/F Jackie Pusey UTMACO  

--------------------------------------------------------------------------------

Jill Pusey C/F Jackie Pusey UTMACO  

 
 
          /s/ Chris Pusey  

--------------------------------------------------------------------------------

Chris Pusey  

 
 
          /s/ John O’Shea  

--------------------------------------------------------------------------------

John O’Shea  

 
 
          /s/ Tom Weinberger  

--------------------------------------------------------------------------------

Tom Weinberger  

 
 
          /s/ Doug Hepler  

--------------------------------------------------------------------------------

Doug Hepler  

 
 
          /s/ Brian Peierls  

--------------------------------------------------------------------------------

Brian Peierls  

 
 
          /s/ Henry Daniel Bell  

--------------------------------------------------------------------------------

Henry Daniel Bell  

 
 
          /s/ Kathleen Bell  

--------------------------------------------------------------------------------

Kathleen Bell  

 
 
          /s/ Carylyn K. Bell c/f Ian Bell  

--------------------------------------------------------------------------------

Carylyn K. Bell c/f Ian Bell  

 
22

--------------------------------------------------------------------------------


 

 
 
          /s/ Carylyn K Bell c/f Caithlyn Bell UTMACO  

--------------------------------------------------------------------------------

Carylyn K Bell c/f Caithlyn Bell UTMACO  

 
 
          /s/ Michael & Mary Siemens JTWROS  

--------------------------------------------------------------------------------

Michael & Mary Siemens JTWROS  

 
 
          /s/ Kenneth Shearer  

--------------------------------------------------------------------------------

Kenneth Shearer  



23

--------------------------------------------------------------------------------


[Purchaser Signature Page]


IN WITNESS WHEREOF, each of the undersigned Purchasers has duly executed this
Agreement the date first above written.
 

        FOUNTAINHEAD CAPITAL PARTNERS LIMITED  
   
   
    By:   /s/ Gisele Le Miere  

--------------------------------------------------------------------------------

Gisele Le Miere   Director

                  By:   /s/ Eileen O’Shea  

--------------------------------------------------------------------------------

Eileen O’Shea   Director

 

       
Address:
Jordans (C.I.) Limited
PO Box 456
Portman House
Hue Street
St Helier, Jersey JE4 5RP
 
   
   
                        

 
 
24

--------------------------------------------------------------------------------


[Company Signature Page]


IN WITNESS WHEREOF, the Company has duly executed this Agreement the date first
above written.
 

        APPLIED MEDICAL DEVICES, INC.  
   
   
    By:   /s/ Allan K. Lager  

--------------------------------------------------------------------------------

Name: Allan K. Lager   Title: President 


       
Address:  
106 South University Boulevard
Suite 14,
Denver, CO 80209
 
   
   
                      

 
 
25

--------------------------------------------------------------------------------


[Signature Page for Seller Representative and Purchaser Representative]


IN WITNESS WHEREOF, each of the undersigned representatives has duly executed
this Agreement with respect to the obligations set forth in Section 4 of this
Agreement only as of the date first above written.
 

           
   

SELLER REPRESENTATIVE:

          /s/ Gregory Pusey  

--------------------------------------------------------------------------------

Gregory Pusey    

 
 
          /s/ Kenneth Shearer  

--------------------------------------------------------------------------------

Kenneth Shearer  

       
 PURCHASER REPRESENTATIVE:
 
 FOUNTAINHEAD CAPITAL PARTNERS LIMITED
 
   
   
     By:   /s/ Gisele Le Miere  

--------------------------------------------------------------------------------

Gisele Le Miere   Director 

                   By:   /s/ Eileen O’Shea  

--------------------------------------------------------------------------------

Eileen O’Shea   Director

       
 Address:
 Jordans (C.I.) Limited
 PO Box 456
 Portman House
 Hue Street
 St Helier, Jersey JE4 5RP
 
   
   
                      


26

--------------------------------------------------------------------------------




[Signature Page for Principal Executive Officer of the Company]


IN WITNESS WHEREOF, the undersigned being the Principal Executive Officer of the
Company has duly executed this Agreement as of the date first above written.
 

        PRINCIPAL EXECUTIVE OFFICER:  
   
   
    By:   /s/ Allan K. Lager  

--------------------------------------------------------------------------------

Name: Allan K. Lager   Executing this Agreement in his individual capacity in
order to induce the Purchasers to enter into this Agreement

 
27

--------------------------------------------------------------------------------





SCHEDULE A
 
SELLERS
 


Applied Medical Devices, Inc.
                         
Selling Shareholders
     
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
     
 
 
 
 
 
 
 
 
 
 
 
 
Shareholder
 
Contact
 
Address
 
Shares
Acquired
4-Mar-05
 
Options
Exercised
7-Aug-06
 
Total
Shares
Held
 
Shares
Being
Sold
 
Proceeds to
Selling
Shareholder
 
Shares
Retained
Post
Closing
 
Greg Pusey
   
Greg Pusey
   
106 S. University Blvd., #14, Denver, CO 80209
   
38,500,000
   
-
   
38,500,000
   
25,712,349
 
$
87,500.00
   
12,787,651
 
Carrie Bell
   
Carrie Bell
   
3200 Cherry Creek Dr. South, Ste 430, Denver, CO 80209
   
16,500,000
   
-
   
16,500,000
   
11,019,578
 
$
37,500.00
   
5,480,422
 
J. Dan Bell
   
Dan Bell
   
81 Glenmoor Drive, Cherry Hills Village, CO 80113
   
16,500,000
   
-
   
16,500,000
   
11,019,578
 
$
37,500.00
   
5,480,422
 
Henry Fong
   
Henry Fong
   
319 Clematis Street, Suite 803,West Palm Beach, FL 33401
   
8,250,000
   
-
   
8,250,000
   
5,509,789
 
$
18,750.00
   
2,740,211
 
Growth Ventures, Inc., PSP&T
   
Gary McAdam
   
6399 S. Fiddler's Green Circle, Greenwood, CO 80111
   
16,500,000
   
-
   
16,500,000
   
11,019,578
 
$
37,500.00
   
5,480,422
 
Mathis Family Partners Ltd.
   
Earnest Mathis
   
2560 West Main Street, Ste 200, Littleton, CO 80120
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Jeff McGonegal
   
Jeff McGonegal
   
1905 W. Valley Vista Drive, Castle Rock, CO 80109
   
16,500,000
   
11,000,000
   
27,500,000
   
18,365,963
 
$
62,500.00
   
9,134,037
 
Al Lager
   
Al Lager
   
1040 S FRANKLIN, Denver, CO 80209
   
11,000,000
   
11,000,000
   
22,000,000
   
14,692,771
 
$
50,000.00
   
7,307,229
 
Warren Ehrlich
   
Warren Ehrlich
   
9600 E POUNDSTONE RD, Englewood, CO 80111
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Tom Olson
   
Tom Olson
   
7315 E. Peakview Ave., Centennial, CO 80111
   
2,750,000
   
-
   
2,750,000
   
1,836,596
 
$
6,250.00
   
913,404
 
Steve Bathgate
   
Steve Bathgate
   
5350 S. Roslyn Street, STE 400, Greenwood Village, CO 80111-2124
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Jeff Peierls
   
Jeff Peierls
   
73 SO HOLMAN WAY, Golden, CO 80401
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Jill Pusey
   
Jill Pusey
   
106 S. University Blvd., #14, Denver, CO 80209
   
33,000,000
   
-
   
33,000,000
   
22,039,156
 
$
75,000.00
   
10,960,844
 
Bob Neider
   
Bob Neider
   
8 GLENMOOR CIRCLE, Englewood CO 80110
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Tom Marinelli
   
Tom Marinelli
   
7932 Bridge Valley, Clarkston, MI 48348
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Jill Pusey C\F Jackie Pusey UTMACO
   
Jackie Pusey
   
106 S. University Blvd., #14, Denver, CO 80209
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Chris Pusey
   
Chris Pusey
   
106 S. University Blvd., #14, Denver, CO 80209
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 

 

--------------------------------------------------------------------------------


 


Applied Medical Devices, Inc.
                         
Selling Shareholders
     
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
     
 
 
 
 
 
 
 
 
 
 
 
 
Shareholder
 
Contact
 
Address
 
Shares
Acquired
4-Mar-05
 
Options
Exercised
7-Aug-06
 
Total
Shares
Held
 
Shares
Being
Sold
 
Proceeds to
Selling
Shareholder
 
Shares
Retained
Post
Closing
 
 
   
 
   
 
   
 
   
 
   
 
   
 
 
 
 
   
 
 

John O’Shea
   
John O’Shea
   
100 Wall Street 7th floor, New York, NY 10005
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Tom Weinberger
   
Tom Weinberger
   
11661 San Vicente Blvd., Suite 820, Los Angeles, CA 90049-5116
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Doug Hepler
   
Doug Hepler
   
815 Cliff Dr., McLeansville, NC 27301
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Brian Peierls
   
Brian Peierls
   
7808 Harvestman Cove, Austin, TX 78731-1243
   
11,000,000
   
-
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Henry Daniel Bell
   
Danny Bell
   
3200 Cherry Creek Dr. South, Ste 430, Denver, CO 80209
   
2,750,000
   
-
   
2,750,000
   
1,836,596
 
$
6,250.00
   
913,404
 
Kathleen Bell
   
Kathleen Bell
   
3200 Cherry Creek Dr. South, Ste 430, Denver, CO 80209
   
2,750,000
   
-
   
2,750,000
   
1,836,596
 
$
6,250.00
   
913,404
 
Carylyn K. Bell c/f Ian Bell
   
Carrie c/f Ian Bell
   
3200 Cherry Creek Dr. South, Ste 430, Denver, CO 80209
   
2,750,000
   
-
   
2,750,000
   
1,836,596
 
$
6,250.00
   
913,404
 
Carylyn K. Bell c/f Caitlyn Bell UTMACO
   
Carrie c/f Kaitlan Bell
   
3200 Cherry Creek Dr. South, Ste 430, Denver, CO 80209
   
2,750,000
   
-
   
2,750,000
   
1,836,596
 
$
6,250.00
   
913,404
 
Michael & Marie Siemens JTWROS
   
Michael & Marie Siemens
   
5313 Taylor Lane, Fort Collins, CO 80528
   
5,500,000
   
-
   
5,500,000
   
3,673,193
 
$
12,500.00
   
1,826,807
 
Kenneth Shearer
   
Kenneth Shearer
   
1175 EMERSON STR #208, Denver, CO 80218
   
-
   
11,000,000
   
11,000,000
   
7,346,385
 
$
25,000.00
   
3,653,615
 
Totals
               
275,000,000
   
33,000,000
   
308,000,000
   
205,698,790
 
$
700,000.00
   
102,301,210
 



2

--------------------------------------------------------------------------------






SCHEDULE B
 
PURCHASERS
         
NAME AND ADDRESS OF PURCHASER
     
NUMBER OF SELLER   
SHARES 
(including acquisition date) 
         
Fountainhead Capital Partners Limited
Jordans (C.I.) Limited, PO Box 456
Portman House, Hue Street
St Helier, Jersey JE4 5RP
     
205,698,790
         




--------------------------------------------------------------------------------



SCHEDULE 6(l)




(See Attached)
 
 
 
 
 
2

--------------------------------------------------------------------------------




EXHIBIT A


Escrow Agreement


(See Attached)
 
 
 
 



--------------------------------------------------------------------------------

